                  UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE



Eric Blakley

     v.                              Civil No. 18-cv-702-LM
                                     Opinion No. 2019 DNH 165
Andrew M. Saul, Commissioner
Social Security Administration1


                            O R D E R

     Eric Blakley seeks judicial review, pursuant to 42 U.S.C.

§ 405(g), of the decision of the Commissioner of the Social

Security Administration denying his applications for disability

insurance benefits and supplemental security income.    In moving

to reverse the decision, Blakley contends that the

Administrative Law Judge (“ALJ”) erred in making the residual

functional capacity assessment and in failing to consider a

prior decision by a different ALJ.   The Commissioner moves to

affirm.



                       STANDARD OF REVIEW

     The court’s review of the final decision of the Acting

Commissioner in a social security case “is limited to


     1 This action was originally brought against Nancy A.
Berryhill in her capacity as the Acting Commissioner of the
Social Security Administration. Andrew M. Saul has since been
appointed Commissioner and has been automatically substituted.
See Fed. R. Civ. P. 25(d).
determining whether the [Administrative Law Judge (“ALJ”)]

deployed the proper legal standards and found facts upon the

proper quantum of evidence.”   Nguyen v. Chater, 172 F.3d 31, 35

(1st Cir. 1999); accord Seavey v. Barnhart, 276 F.3d 1, 9 (1st

Cir. 2001).   The court defers to the ALJ’s factual findings if

they are supported by substantial evidence even if the record

could arguably support a different result.    § 405(g); Ward v.

Comm’r of Soc. Sec., 211 F.3d 652, 655 (1st Cir. 2000); Irlanda

Ortiz v. Sec’y of Health & Human Servs., 955 F.2d 765, 770 (1st

Cir. 1991).   Substantial evidence is “more than a scintilla of

evidence” but less than a preponderance.     Purdy v. Berryhill,

887 F.3d 7, 13 (1st Cir. 2018).

     In determining whether a claimant is disabled for purposes

of social security benefits, the ALJ follows a five-step

sequential analysis.   20 C.F.R. §§ 404.1520 & 416.920.2   The

claimant bears the burden through the first four steps of

proving that his impairments preclude him from working.      Purdy,

887 F.3d at 9.   The first three steps are (1) determining

whether the claimant is engaged in substantial gainful activity;

(2) determining whether he has a severe impairment; and (3)



     2 Because the regulations implementing the applicable
standards for disability under Title II and Title XVI are the
same for purposes of this case, the court will cite the Title II
regulations in Part 404. See Sullivan v. Zebley, 493 U.S. 521,
525 n.3 (1990).

                                  2
determining whether the impairment meets or equals a listed

impairment.    20 C.F.R. § 404.1520(a)(4)(i)-(iii).

     At the fourth step of the sequential analysis, the ALJ

assesses the claimant’s residual functional capacity (“RFC”),

which is a determination of the most a person can do in a work

setting despite his limitations caused by impairments, id.

§ 404.1545(a)(1), and his past relevant work, id.

§ 404.1520(a)(4)(iv).     If the claimant can perform his past

relevant work, the ALJ will find that the claimant is not

disabled.     See id. § 404.1520(a)(4)(iv).   If the claimant cannot

perform his past relevant work, the ALJ proceeds to Step Five,

in which the ALJ has the burden of showing that jobs exist in

the economy which the claimant can do in light of the RFC

assessment.    See id. § 404.1520(a)(4)(v).



                              BACKGROUND

     A detailed factual background can be found in Blakley’s

statement of facts (doc. no. 10) and the Commissioner’s

statement of facts (doc. no. 12).     The court provides a brief

summary of the case here.



I.   Procedural Background

     On December 17, 2012, Blakley applied for disability

insurance benefits and supplemental security income.     After

                                  3
Blakley’s applications were denied, he requested a hearing

before an ALJ.     On April 24, 2013, the ALJ held a hearing, after

which she denied Blakley’s claim for benefits in a written

decision dated October 9, 2014.     In that decision, the ALJ found

that Blakley had the residual functional capacity to do work at

the sedentary level with certain restrictions and that he was

not disabled.     The Appeals Council denied Blakley’s request for

review,     making the ALJ’s decision the Commissioner’s final

decision.     Blakley brought an action in federal court

challenging that decision.     See Blakley v. U.S. Soc. Sec.

Admin., Acting Comm’r, 15-cv-397-LM (D.N.H. Sep. 29, 2015).

     On April 6, 2016, upon an assented-to motion by the

Commissioner, the district court remanded the federal court

action to the Commissioner for further administrative

proceedings.     The Appeals Council subsequently vacated the

Commissioner’s decision and remanded the case to an ALJ to: (1)

further evaluate Blakley’s mental impairments; (2) further

consider the medical source opinions of James Samson, an

occupational therapist, Dr. Jonathan Sixon, Blakley’s treating

physician, and Dr. Jonathan Jaffe, a state agency consultant;

(3) reassess Blakley’s residual functional capacity and obtain

testimony from a vocational expert to support the ALJ’s Step

Five finding.     See Admin. Rec. at 692-94.



                                   4
      On April 25, 2017, a different ALJ held a second hearing.

Blakley, who was represented by an attorney, and his wife,

Jennifer Blakley, appeared at the hearing and testified.

Dr. Robert Thompson, a medical expert, testified by phone.

Elizabeth Laflamme, a vocational expert, was available to

testify by phone, but the ALJ did not seek testimony from her.



II.   ALJ’s Decision

      On May 24, 2017, the ALJ issued an unfavorable decision.

She found that Blakley had a severe impairment due to chronic

pain syndrome but found that he did not have a severe impairment

due to degenerative disc disease or due to any mental

impairment.

      Unlike in the first decision, which found that Blakley was

capable of sedentary work, the ALJ found that Blakley had the

residual functional capacity to do light work with certain

restrictions.   The restrictions included that Blakley could

never climb ladders, ropes, or scaffolds and could do other

postural activities only occasionally.

      In assessing Blakley’s RFC, the ALJ considered Blakley’s

testimony as to his activities of daily living and symptoms, as

well as his medical records and the medical opinion evidence.

      As directed by the Appeals Council, the ALJ reassessed the

opinion evidence of Blakley’s treating physician, Dr. Sixon, his

                                 5
occupational therapist, James Samson, and the state agency

consultant, Dr. Jaffe.   As discussed further infra, the ALJ gave

Dr. Sixon’s and Samson’s opinions little weight and gave Dr.

Jaffe’s opinion great weight.   In addition, in assessing

Blakley’s RFC, the ALJ gave significant weight to the opinion of

the impartial medical expert, Dr. Thompson.

     The ALJ then used the Medical-Vocational Guidelines to find

at Step Five that Blakley was not disabled, concluding that the

additional postural limitations on Blakley’s ability to do light

work had little or no effect on the base of unskilled work.    The

Appeals Council denied Blakley’s request for review, making the

ALJ’s decision the Commissioner’s final decision.   This action

followed.



                            DISCUSSION

     Blakley moves to reverse the Commissioner’s decision on the

ground that the ALJ erred in assessing his residual functional

capacity.   Specifically, Blakley contends that the ALJ

improperly weighed the medical opinion evidence and erred in

failing to consider the residual functional capacity assessment

done by the prior ALJ before the case was remanded to the

Appeals Council.




                                 6
I.   Medical Opinions

      Blakley first contends that the ALJ erred in her evaluation

of several medical opinions in the record.   Specifically, he

argues that the ALJ erroneously gave little weight to Dr.

Sixon’s and Samson’s opinions.   He also contends that the ALJ

erred in giving great weight to Dr. Jaffe’s opinion.

      An ALJ is required to consider medical opinions along with

all other relevant evidence in a claimant’s record.    20 C.F.R. §

404.1527(b). “Medical opinions are statements from acceptable

medical sources that reflect judgments about the nature and

severity of [the claimant’s] impairment(s), including [the

claimant’s] symptoms, diagnosis and prognosis, what [the

claimant] can still do despite impairment(s), and [the

claimant’s] physical or mental restrictions.”   § 404.1527(a)(1).

Medical opinions are evaluated based upon the nature of the

medical source’s relationship with the claimant, the extent to

which the source provides evidence to support the opinion, the

extent the opinion is consistent with other evidence in the

record, the specialization of the medical source, and other

factors including the understanding the source has of the social

security system.   § 404.1527(c); see also Johnson v. Berryhill,

No. 16-cv-375-PB, 2017 WL 4564727, at *5 (D.N.H. Oct. 12, 2017).




                                 7
     A.     Dr. Sixon

     In general, an ALJ will give more weight to the opinion of

a treating source and may give that opinion controlling weight

if it “is well-supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with

the other substantial evidence in [the] case record.”      §

404.1527(c)(2).     The ALJ is required to give “good reasons” in

the disability decision for the weight given to treating source

opinions.    Id.   “Those reasons must offer a rationale that could

be accepted by a reasonable mind.”      Dimambro v. US Soc. Sec.

Admin., Acting Comm’r, No. 16-cv-486-PB, 2018 WL 301090, at *10

(D.N.H. Jan. 5, 2018).     If the ALJ satisfies that standard, the

court will uphold the decision to discount a treating source’s

opinion.    Id.

     Dr. Sixon began treating Blakley as his primary care

physician in January 2012 and continued to do so regularly

through 2016.      Dr. Sixon provided two opinions in the case: (1)

a medical source statement dated December 31, 2013 (“the 2013

opinion”) and (2) a medical source statement dated April 7, 2014

(“the 2014 opinion”).

     The ALJ addressed both the 2013 opinion and the 2014

opinion in her decision.     She noted that in the 2013 opinion,

Dr. Sixon found that Blakley was unable to do work at even the

sedentary exertional level, required a cane to walk, and would

                                   8
have to spend more than half of every day lying down.     In the

2014 opinion, Dr. Sixon stated that Blakley was not capable of

working a 40-hour workweek, and that Blakley would need to miss

more than four days per month and take a take a 15-20-minute

break each hour where he could lie down.

        The ALJ acknowledged that Dr. Sixon was Blakley’s primary

treating physician with a lengthy treatment history.     The ALJ

reviewed and discussed Dr. Sixon’s treatment notes starting in

May 2012, when Dr. Sixon noted that Blakley was quitting his job

so that he could work on building his new house.     The ALJ noted

the contrast between the extent of pain and limitations Blakley

expressed and the examination, test, and imaging results over

the course of his treatment.

        The ALJ also noted that during the spring of 2013 Blakley

reported to Dr. Sixon that he could not walk more than a few

feet without a cane, although Dr. Sixon had not prescribed a

cane.    At the same time, however, Blakley reported to Dr. Sixon

that he also sought treatment for his finger that he injured

while cutting sheetrock, which suggested that Blakley was

engaged in physical activity inconsistent with his reported

significant limitations.    The ALJ further noted several times

when Blakley admitted he had taken more Percocet and Oxycodone

than had been prescribed.    In addition, in April 2014, Dr. Sixon

wrote that Blakley’s “pain syndrome seems to far outweigh his

                                  9
findings on exam,” indicating that Blakley’s reported symptoms

were not related to his degenerative disc disease.    Admin. Rec.

at 1043.    Later examination notes showed increased functioning

and the need for detox from his narcotic medications.

     Before addressing Dr. Sixon’s opinions, the ALJ explained

that she gave significant weight to the opinions provided by Dr.

Thompson who found that there was limited orthopedic evidence to

support the claimed limitations, that chronic pain syndrome was

Blakley’s primary issue, and that there was no evidence to

support sensory loss, motor weakness, atrophy, or abnormal

reflexes.   The ALJ also noted that Dr. Thompson found that

Blakley had poor endurance and side effects from medications

which affected his functional capacity.3

     The ALJ explained that she gave Dr. Sixon’s opinions little

weight because of the lack of objective evidence in the record

to support the limitations Dr. Sixon found, because the opinions

were internally inconsistent.   She further noted that the

opinions did not cite supporting evidence from the record.

     Blakley challenges that assessment on the grounds that the

ALJ did not provide sufficiently specific reasons and erred in

finding Dr. Sixon’s opinions unsupported by the record.    The

court disagrees.   As stated above, in giving little weight to


     3 Blakley does not challenge the ALJ’s decision to give
great weight to Dr. Thompson’s opinion.

                                 10
Dr. Sixon’s opinions, the ALJ discussed Dr. Sixon’s treatment

notes and other medical evidence in the record.     Although

Blakley points to other evidence in the record that he argues is

consistent with Dr. Sixon’s opinion, an ALJ is required to

provide good reasons for the weight given to a treating

physician’s opinion, not to “slavishly discuss” every relevant

factor.   Diaz v. Colvin, 14-cv-13363-IT, 2016 WL 2992909, at *2

(D. Mass. Mar. 28, 2016); see Applebee v. Berryhill, 744 F.

App’x 6 (1st Cir. 2018) (“While the record arguably could

support a different conclusion, there is clearly substantial

evidence to support the ALJ’s findings.”).   In this case, the

ALJ’s reasons are sufficient to meet the regulatory standard.



     B.   Dr. Jaffe

     The ALJ gave great weight to the March 2013 opinion of Dr.

Jaffe, a state agency consultant who did not treat or examine

Blakley but reviewed the evidence in the record.4    Dr. Jaffe

opined that Blakley had functional limitations consistent with




     4 An ALJ weighs the opinions of state agency consultants
using the same standard as is applied to other medical opinions.
Ledoux v. Acting Comm’r, Soc. Sec. Admin., 17-cv-707-JD, 2018 WL
2932732, at *4 (D.N.H. June 12, 2018).


                                11
those included in the ALJ’s RFC assessment.5     The ALJ found that

Dr. Jaffe’s opinion was entitled to great weight because he

supported his opinion with specific citations to the evidence of

record and clinical findings, and his opinion was consistent

with Blakley’s reported activities of daily living.

     Blakley contends that the ALJ erred in giving great weight

to Dr. Jaffe’s opinion.      Blakley argues that Dr. Jaffe’s opinion

does not provide supporting evidence for the ALJ’s RFC

assessment because it was based on a severe impairment of

degenerative disc disease, which the ALJ found to be non-severe.

He also contends that Dr. Jaffe’s opinion was not based on the

entire record.    The Commissioner argues that the ALJ properly

relied on Dr. Jaffe’s opinion.



          1.     Diagnosis

     As discussed above, the ALJ found at Step Two that Blakley

had a severe impairment of chronic pain syndrome.     Blakley

argues that the ALJ erred in relying on Dr. Jaffe’s opinion

because Dr. Jaffe opined that Blakley had degenerative disc

disease, an impairment that the ALJ found to be non-severe.




     5 The ALJ’s RFC assessment is slightly more restrictive than
Dr. Jaffe’s assessment, in that, unlike Dr. Jaffe’s, the ALJ’s
assessment precludes Blakley from climbing ladders, ropes, and
scaffolds.

                                   12
     Although Dr. Jaffe found that Blakley had a severe

impairment which the ALJ found to be non-severe, that fact does

not show that the ALJ erred in giving great weight to Dr.

Jaffe’s opinion as to Blakley’s functional limitations.     Blakley

offers no support for his theory that an ALJ’s different

conclusion as to a claimant’s severe impairment precludes his

reliance on another portion of a medical opinion, and such a

theory is contrary to caselaw.   See, e.g., Evangelista v. Sec’y

of Health & Human Servs., 826 F.2d 136, 144 (1st Cir. 1987)

(“The basic idea which the claimant hawks—the notion that there

must always be some super-evaluator, a single physician who

gives the factfinder an overview of the entire case—is

unsupported by the statutory scheme, or by the caselaw, or by

common sense, for that matter.”); accord Whitney v. Saul, 19-

11095-JCB, 2019 WL 4072021, at *8 (D. Mass. Aug. 29, 2019) (An

“ALJ is entitled to piece together the relevant medical facts

from the findings of multiple physicians.”).

     Indeed, Dr. Sixon, whose opinion Blakley argues was

entitled to great weight, also opined in 2013 that Blakley’s

symptoms were caused by his degenerative disc disease.     See

Admin. Rec. at 47.   In April 2014, Dr. Sixon suggested that

Blakley’s symptoms and limitations may instead be due to chronic

pain syndrome, rather than disc disease.   See id. at 1043, 1046.

Thus, Blakley asks the court to disregard Dr. Jaffe’s opinion as

                                 13
to Blakley’s functional limitations but rely on Dr. Sixon’s 2013

opinion, despite the fact that both were based on a diagnosis of

degenerative disc disease.    The court declines to do so, and

Blakley has not shown that the difference in the underlying

severe impairment undermines the ALJ’s reliance on Dr. Jaffe’s

opinion.



            2.   Sufficiency of the Record

     Blakley also argues that Dr. Jaffe’s opinion lacks merit

because the record was incomplete in March 2013 when Dr. Jaffe

gave his opinion.    An opinion from a state agency consultant

that is based on a “significantly incomplete record” cannot be

accorded “significant weight” or provide substantial evidence to

support a residual functional capacity assessment.     Alcantara v.

Astrue, 257 F. App’x 19, 21 (1st Cir. 2007); Guyette v.

Berryhill, 17-cv-486-LM, 2019 WL 1199395, at *3 (D.N.H. Mar. 14,

2019).     The record is significantly incomplete if the evidence

added after the consultant’s review materially changed the basis

for assessing the claimant’s limitations.     Alcantara, 257 F.

App’x at 334.     “The record remains materially unchanged where

the new evidence either reveals no greater limitations or is

arguably consistent with the consultant’s assessment.”

Giandomenico v. U.S. Soc. Sec. Admin., 16-cv-506-PB, 2017 WL

5484657, at *4 (D.N.H. Nov. 15, 2017).

                                  14
     “The ALJ bears the burden of determining and explaining

whether missing evidence is material to assessing the claimant’s

limitations.”   Avery v. Acting Comm’r, Soc. Sec. Admin., 17-cv-

443-JD, 2018 WL 2376507, at *4 (D.N.H. May 24, 2018); see also

Alcantara, 257 F. App’x at 334; Laberge v. Berryhill, 18-cv-257-

JL, 2018 WL 6819328, at *8 (D.N.H. Dec. 28, 2018).       It is

insufficient for the ALJ to simply state that the record was not

materially changed.   Alcantara, 257 F. App’x at 334.      Instead,

the ALJ must make the absence of change adequately clear.

Giandomenico, 2017 WL 5484657, at *4.

     Blakley cites Dr. Sixon’s 2013 opinion and 2014 opinion,

and the MRI imaging done in December 2013 as material medical

evidence that post-dated Dr. Jaffe’s opinion.       The ALJ

acknowledged that additional medical evidence was added to the

record after Dr. Jaffe’s review.       She stated that the new

evidence did not show any meaningful change or deterioration in

Blakley’s functioning because his clinical examinations remained

the same throughout the period.

     The ALJ then addressed the clinical examination notes in

detail.   In doing so, the ALJ emphasized the contrast between

Blakley’s claimed pain and severe impairments and the clinical

findings that did not support that level of impairment.          The ALJ

also noted that while Dr. Sixon had initially relied on

degenerative disc disease as shown in the MRI results as the

                                  15
cause of Blakley’s symptoms, in April 2014, Dr. Sixon indicated

that chronic pain syndrome outweighed the clinical examination

results and questioned whether Blakley’s pain was due to Lyme

disease rather than degenerative disc disease.6   Dr. Sixon’s

change in diagnostic focus decreases the materiality of the

December 2013 MRI results for assessing his functional capacity.

     The ALJ found that the more recent medical evidence did not

show deterioration in functioning after Dr. Jaffe issued his

opinion.    Blakley has not pointed to contrary evidence.   Blakley

also has not shown that subsequent questions about the causes of

Blakley’s pain demonstrate deterioration in his ability to

function.    Therefore, the ALJ adequately explained why the later

evidence was not material to an assessment of Blakley’s

functional capacity.    As such, the ALJ did not err in relying on

Dr. Jaffe’s opinion despite the fact that additional evidence

was added to the record after the opinion.



     C.     Occupational Therapist Samson

     The ALJ gave little weight to Samson’s March 2014 opinion.

Samson opined that Blakley could not lift any weight from floor

to waist and could lift and carry five pounds at waist level or



     6 Dr. Sixon referred Blakley to Dr. Carr for Lyme disease
testing, which was negative, but Dr. Carr nevertheless suspected
Lyme disease or a Lyme disease infection as a cause of his pain.

                                  16
higher.   He also opined that Blakley had a severe balance

deficit, that he could sit, stand, and walk occasionally, that

he would be absent from work more than four days per month, and

that he could work only 20 hours per week.

     The ALJ explained that Samson’s opinion was based on

Blakley’s one-time functioning during an evaluation which was

not consistent with his other activities or the objective

findings in the record.   The ALJ also noted that Samson based

his results on Blakley’s own reports of pain, rather than on

objective assessments, that he did not factor into the opinion

the inappropriate “Waddell” signs,7 and that he is not an

acceptable medical source under the regulations.

     Although Blakley disputes the ALJ’s reasons, the record

supports them.   Samson found mostly normal results during his

physical examination but then found Blakley had very low

functional ability based on Blakley’s performance.    To the

extent Blakley’s functioning was impaired by balance problems,

there is no evidence that his balance was affected by either

degenerative disc disease or chronic pain syndrome.   Dr.

Thompson, whose opinion the ALJ gave great weight and which



     7 According to Samson, Blakley scored 2/5 on the Waddell’s
Inappropriate Symptom Questionnaire, which was indicative of
inappropriate complaints. Samson stated in a 2016 supplemental
report that despite this score, Blakley’s reports of pain and
disability in March 2014 were fully reliable.

                                17
Blakley does not challenge, suggested that some of Blakley’s

functioning problems could be due to side effects from

medications.

      In summary, the ALJ considered the occupational therapist’s

opinion and explained why she gave it little weight.   Her

reasons are supported by the record.   That is all that is

necessary.



II.   Prior Decision

      Blakley also faults the ALJ for failing to consider the

more restrictive residual functional capacity assessment done by

another ALJ in the prior decision, which found that Blakley was

limited to sedentary work.    After Blakley sought judicial

review, that decision was remanded to the Appeals Council which

then directed that another ALJ review the case, hold another

hearing, and issue a new decision, specifically addressing

certain issues.

      Blakley cites Lord v. Apfel, 114 F. Supp. 2d 3, 15-16

(D.N.H. 2000), in support of his argument that the ALJ was

required to consider the residual functional capacity assessment

done in the prior decision.   Blakley is mistaken.   The cited

part of the decision in Lord addresses a medical opinion by

Lord’s treating physician, not a decision or a residual

functional capacity assessment by an ALJ in a prior proceeding.

                                 18
Therefore, Lord provides no support for Blakley’s theory that

the ALJ in this case was required to discuss the decision from a

prior proceeding or the residual functional capacity assessment

used in that decision, and the court perceives no error.



                              CONCLUSION

      For the foregoing reasons, the claimant’s motion to reverse

(document no. 9) is denied.     The Commissioner’s motion to affirm

(document no. 13) is granted.

      The clerk of court shall enter judgment accordingly and

close the case.

      SO ORDERED.



                                ______________________________
                                Landya B. McCafferty
                                United States District Judge

September 25, 2019

cc:   Counsel of Record




                                  19
